department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil cc te_ge eoeg eo1 cor-124009-01 date key this is in response to your letter to concerning the applicability of sec_530 of the revenue act of sec_530 to state’s treatment of its election workers this is intended to be a general information_letter which calls attention to recognized principles of law dated date you write that state has always treated its election workers as independent contractors who are paid through state’s vendor system when information reporting is required with respect to election workers the election workers are issued forms you ask whether state would be entitled to sec_530 treatment of its election workers under the safe_harbor for long-standing recognized practice of a significant segment of the industry in which the employer was engaged sec_530 revrul_2000_6 2000_1_cb_512 dealing with information reporting requirements with respect to election workers states that information reporting with respect to election workers is required in any case in which fica tax applies regardless of the amount of the payment internal_revenue_code code sec_6051 in any case in which an election worker is not subject_to fica tax information reporting applies if the worker earns dollar_figure or more in a calendar_year the proper form for information reporting is form_w-2 code sec_6041 and sec_1_6041-2 income_tax regulations cor-124009-01 when an employer is audited by the irs sec_530 can relieve the employer of employment_taxes and penalties for misclassifying workers as independent contractors sec_530 also entitles an employer to continue to treat the workers as independent contractors provided that the employer continues to meet the requirements of reporting consistency and substantive consistency sec_530 provides in part that if for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period then the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for treating the individual as an independent_contractor this treatment applies only if both the following consistency rules are satisfied all federal tax returns including information returns required to be filed are filed on a basis consistent with the taxpayer’s treatment of the individual as not being an employee reporting consistency rule and the taxpayer or any predecessor has not treated any individual holding a substantially_similar position as an employee for employment_tax purposes following a longstanding recognized practice of a significant segment of the industry is considered a reasonable basis for not treating a worker as an employee sec_530 sec_530 was enacted in to provide relief to employers involved in employment_tax controversies with the irs as a result of disputes concerning worker classification when congress enacted sec_530 state and local governments and their employees were not subject_to fica_taxes employment for fica purposes was defined to exclude service performed in the employ of a state or a political_subdivision thereof sec_3121 social_security contributions made by a state_or_local_government before were not taxes under subtitle c of the code but were paid pursuant to agreements under sec_218 of the social_security act sec_218 agreements the states were primarily liable for payment of the taxes to the treasury under regulations prescribed by the social_security administration ssa ssa was responsible for interpreting sec_218 agreements to determine whether employees were included within a coverage group in our view sec_530 had no application under these facts there have been two significant changes in the statutory scheme since which have caused us to reevaluate our conclusion on the application of sec_530 first wages paid_by state and local_government employers pursuant to a agreement became subject_to fica_taxes effective for remuneration paid after date sec_9002 of the budget reconciliation act of pub_l_no adding sec_3121 to the code this section provides that employment includes service included under an agreement entered into pursuant to sec_218 of the social_security act cor-124009-01 second fica tax was imposed on the wages of state and local_government employees who are not members of a retirement_system sec_3121 added to the code by section b of the omnibus budget reconciliation act of pub_l_no this provision is effective for remuneration paid after date the adoption of these two provisions has had an effect on the application of sec_530 sec_530 by its terms did not apply to controversies between ssa and the states concerning the coverage of state and local_government employees under sec_218 agreements as we understand it sec_530 still has no application to workers who have coverage under a agreement now however state and local_government workers are subject_to fica tax outside the scope of agreements state and local governments are involved in controversies with the irs involving the reclassification of independent contractors as employees consequently we think that state and local_government employers whose employees have fica coverage under sec_3121 are eligible for sec_530 treatment we think this is so even though congress did not contemplate sec_530 treatment for state and local_government employers in the statutory scheme has subsequently been modified so that state and local_government employers have a similar status vis-a-vis the irs as private employers they pay fica_taxes they are involved in controversies concerning worker classification and they also potentially qualify for sec_530 treatment sec_530 was drafted with businesses in mind in the business community there is great concern about industry practice because treatment of workers as independent contractors confers a competitive advantage congress recognized this problem when it provided that longstanding recognized practice in the industry in which the employer is a part is a reasonable basis for treating a worker as an independent_contractor there is no authority on the issue of how to define the relevant industry for a sovereign state we add that the irs is primarily interested in employee treatment for federal income and employment_tax purposes see revproc_85_18 1985_1_cb_518 defining treatment as an employee as meaning withholding of income and fica_taxes filing of employment_tax returns such as forms and and information reporting on form_w-2 the irs may not give consideration to treatment for state purposes including from what fund the employees are paid or how the state accounts for the expenses of the workers cor-124009-01 i hope this information has been of assistance to you if you have any further questions please call elizabeth edwards of this office at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax governmental entities
